Citation Nr: 0215727	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  94-27 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a right knee disorder 
secondary to a service-connected left knee disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from June 1945 to April 1948.  
His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1993 rating decision, in which the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO) denied the veteran's claim of 
entitlement to service connection for a right knee disorder 
secondary to a service-connected left knee disorder.  

The veteran testified in support of his appeal at hearings 
held before Board Members and a Hearing Officer at the RO and 
in Washington, D.C., in August 1996, June 1998 and June 2000.  
In November 1996 and January 2001, the Board remanded this 
claim to the RO for additional development. 

In an Informal Hearing Presentation dated September 2002, the 
veteran's representative raises a claim of entitlement to a 
separate evaluation for arthritis and instability of the 
veteran's service-connected left knee.  This matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000, VA notified the veteran of the evidence needed 
to substantiate his claim, explained to him which evidence he 
was responsible for securing, what action the VA would 
undertake and the VA obtained and developed all other 
evidence necessary for the equitable disposition of this 
appeal.

2.  The veteran's right knee disorder is not related to his 
service-connected left knee disorder.



CONCLUSION OF LAW

A right knee disorder is not proximately due to, or 
aggravated by, a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.310 (2001), as amended by 66 Fed. Reg. 
45,620, 45,632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.102); Allen v. Brown, 7 Vet. App. 439 (1995). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to service connection for a right knee disorder secondary to 
a service-connected left knee disorder.  In a rating decision 
dated July 1993, the RO denied the veteran entitlement to 
this benefit.  The veteran subsequently appealed the RO's 
decision.  

While the appeal was pending, the President signed into law 
legislation that enhances VA's duties to notify a claimant 
regarding the evidence needed to substantiate a claim and to 
assist a claimant in the development of a claim.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107).  Further, during the 
pendency of this appeal, in August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. 
§ 3.156(a), which became effective August 29, 2001.  VA has 
indicated that, with the exception of the amended provisions 
of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second sentence), and 
3.159(c)(4)(iii), "the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA."  66 Fed. Reg. at 45,629.   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, prior to the enactment 
of the VCAA, the RO undertook all development necessary to 
comply with the VCAA.  For instance, in March 1993, after the 
veteran filed a claim for service connection for a right knee 
disorder on a secondary basis, the RO afforded the veteran a 
VA joint examination, during which an examiner discussed 
whether an etiological relationship existed between the 
veteran's nonservice-connected right knee disorder and his 
service-connected left knee disorder.  Thereafter, in a 
rating decision dated July 1993, a letter notifying the 
veteran of that decision, and a statement of the case issued 
in February 1994, the RO notified the veteran of the evidence 
needed to substantiate his claim.  The RO specifically 
indicated that, given that the veteran had already been 
afforded a VA examination, during which an examiner noted 
equal leg length and linked the right knee disorder to a genu 
varus deformity, rather than the service-connected left knee 
disorder, the veteran was responsible for submitting evidence 
disputing these findings and establishing that the right knee 
and left knee disorders were etiologically related.  See 
Quartuccio v. Principi, 10 Vet. App. 183 (2002) (holding that 
both the statute and regulation clearly require the Secretary 
to notify the claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the Secretary).  

Thereafter, the RO obtained and associated with the claims 
file VA and private outpatient treatment records and 
hospitalization reports and medical records from Ford Motor 
Company.  The RO also provided the veteran opportunities to 
testify at hearings held at the RO and before the Board in 
Washington, D.C., and additional VA examinations, during 
which different examiners offered opinions as to whether an 
etiological relationship existed between the veteran's 
nonservice-connected right knee disorder and his service-
connected left knee disorder.  In Board Remands issued in 
November 1996 and January 2001, supplemental statements of 
the case issued in February 1998, October 1998, October 1999, 
and July 2002, and a letter dated January 2001, the RO and 
the Board outlined the evidence that the veteran still needed 
to submit in support of his claim, explained to him which 
evidence the RO had secured and developed in support of his 
claim, and informed him of the regulations governing the 
duties to notify and assist.  In the supplemental statements 
of the case, the RO reconsidered the veteran's claim based on 
all of the evidence of record.  The veteran has not since 
identified any outstanding evidence that needs to be obtained 
in support of his appeal, and in fact, in a written statement 
dated July 2002, indicated that he had nothing to add 
regarding the issue on appeal.  

In an Informal Hearing Presentation dated in September 2002, 
the veteran's representative argues that VA should obtain an 
independent medical opinion on the following bases: (1) The 
VA examiner who conducted the most recent VA examination is 
known to conduct inadequate examinations and offer biased 
opinions; (2) That examiner, who opined that degenerative 
arthritis was caused by the varus deformity of both knees, 
did not specifically indicate whether the degenerative joint 
disease was related to the service-connected left knee; and 
(3) the RO should have determined whether the veteran was 
entitled to separate evaluations for arthritis and 
instability of the left knee.  

The Board acknowledges the representative's argument, but 
points out that, upon review of the August 2001 VA 
examination report, it finds the examination was thorough and 
included all findings necessary to offer an opinion in this 
case.  In addition, there is no basis for the accusation of 
bias by the examiner.  While the opinion was not favorable to 
the veteran, that is not sufficient to sustain an accusation 
of bias against the veteran.  In addition, there are five 
other VA and private medical opinions of record, which the 
Board will consider in evaluating the veteran's claim.  The 
Board considers these opinions, considered in conjunction 
with the most recent one, provide adequate information to 
decide equitably the veteran's claim.  With regard to the 
representative's remaining contentions, the Board notes that 
the RO did not request the VA examiner who conducted the 
August 2001 examination to offer an opinion regarding whether 
degenerative joint disease was related to the veteran's 
service-connected left knee.  Rather, the RO requested this 
examiner to opine whether a relationship existed between the 
veteran's right knee and left knee disorders, and the 
examiner satisfied this request, albeit unfavorably to the 
veteran, in the August 2001 VA examination report.  In 
addition, given that the issue on appeal involves the 
veteran's right knee disorder, rather than his left knee 
disorder, the RO was not required, in the context of this 
appeal, to determine whether separate evaluations were 
warranted for arthritis and instability of the veteran's left 
knee.  The Board construes this contention as a newly raised 
claim, which it referred to the RO in the Introduction 
section of this decision. 

Given that VA, either via the RO or the Board, notified the 
veteran of the evidence needed to substantiate his claim, 
explained to him which evidence he was responsible for 
securing, and obtained and developed all other evidence 
necessary for the equitable disposition of this appeal, the 
veteran is not prejudiced by a lack of further development in 
this case.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

The veteran seeks service connection for a right knee 
disorder secondary to his service-connected left knee 
disorder.  By rating decision dated May 1968, the RO granted 
the veteran service connection for a left knee disorder based 
on service medical records showing that the veteran twice 
injured his left knee in service.  The veteran asserts that, 
during the ten years following his discharge from service, he 
continued to experience left knee pain that he was able to 
minimize by overusing his right knee.  He further asserts 
that his actions in this regard required him to alter his 
gait, which caused him to develop right knee pain and 
worsened his right knee genu varus deformity.  The veteran 
argues that his right knee disorder was aggravated in March 
1992, after he underwent a total left knee replacement that 
resulted in a leg length discrepancy.  He contends that 
service connection for his right knee disorder should be 
granted under Allen, 7 Vet. App at 448, on the basis that his 
service-connected left knee disorder was partially 
responsible for aggravating his right knee disorder.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303 (2001).  Service 
connection may be granted for any disease diagnosed after 
discharge when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.310(a) (2001); Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (holding that, pursuant to 38 U.S.C.A. § 1110 and 
§ 3.310(a), when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).  

The veteran has indicated that he injured his left knee in 
service, began experiencing increasing pain and swelling in 
his left knee in 1968, following discharge, underwent left 
knee surgery in 1970, developed deformities in both knees at 
some point after this surgery, subsequently had his knee 
joints debrided and cleaned up, and underwent total knee 
replacements in 1992.  He argues that his right knee disorder 
developed because his left knee disorder forced him to 
overuse his right knee joint.  He also argues that, after his 
left knee arthroplasty in 1987, he experienced a leg length 
discrepancy, which was not corrected until he underwent his 
right knee arthroplasty approximately two years later.

The medical evidence of record only partially supports this 
assertion.  The veteran's service medical records show that 
the veteran had active service from June 1945 to April 1948.  
During this time period, including on separation examination 
in April 1948, he did not report right knee complaints and no 
examiner noted any right knee abnormalities.  

According to Certificates of Attending Physician, one signed 
by R. G. Markle, D.O., and one from Gilbert B. Bluhm, M.D., 
both dated in April 1968, the veteran was treated over a 
period of years from 1963 to 1968 for what was then thought 
to be rheumatoid arthritis of both knees; however, the April 
1968 statement from Dr. Bluhm noted no objective evidence of 
arthritis on evaluation in 1968.  During a VA examination 
conducted in April 1968, x-rays of the left knee revealed 
hypertrophic and/or post-traumatic arthritic changes 
involving the medial aspect of the joint, but there were no 
complaints or findings referable to the right knee. 

The veteran subsequently underwent a left medial meniscectomy 
in 1970, at which time an examiner noted that the veteran had 
a slight varus deformity of the left knee and confirmed 
degenerative changes of the left knee secondary to an old 
torn meniscus.  

During the remainder of the 1970s and into the early 1990s, 
the veteran continued to express bilateral knee complaints, 
and as early as the 1980s, examiners began noting a deformity 
and osteoarthritis of the right knee.  In 1974, Albert A. 
Balletti, D.O. diagnosed right knee myotenivitis.  In 1987, 
Anthony E. Melonakos, M.D, diagnosed severe bilateral 
osteoarthritis (confirmed by x-rays) and varus deformities, 
bilaterally.  During one visit, the veteran indicated that he 
his left knee had been doing well since his 1970 left knee 
surgery, but within the last few years, he had begun to 
notice increased left knee pain and further bowing.  The same 
month, the veteran underwent an arthroscopic arthroplasty of 
the left knee.  During a VA examination conducted in January 
1988, an examiner diagnosed moderately severe degenerative 
arthritis of the knees and genu varus, both greater on the 
left.  The following year, the veteran underwent an 
arthroscopic arthroplasty of the right knee.  

In November 1991, Gerard A. Engh, M.D., confirmed severe 
varus osteoarthritis of the knees bilaterally and recommended 
total bilateral knee replacements.  As advised, in March 
1992, the veteran underwent a left total knee replacement, 
and in May 1992, he underwent a right total knee replacement.  

Since these surgeries, the veteran has continued to receive 
treatment for, and undergo evaluations of, his bilateral knee 
complaints.  Examiners, including Norman L. Pollak, M.D. 
(from Ford Motor Company Corporate Health Services), VA 
physicians, and VA examiners who conducted March 1993, March 
1997 and August 2001 VA joints examinations, have noted 
bilateral knee symptomatology and diagnosed status post 
bilateral knee prosthesis, total, and osteoarthritis of the 
knees. 

In support of his claim, the veteran has submitted copies of 
photographs allegedly taken in 1948 and 1988.  In the earlier 
dated photograph, the veteran's legs appear normal while in 
the later dated photograph, the veteran's legs appear bowed.  
The veteran has also submitted copies of articles titled, 
"Contralateral Compensation with Knee Impairment," "A 
bioengineering analysis of force actions at the knee in 
normal and pathological gait," "Long-term Outcomes of 
Contralateral Knees After Unilateral Total Knee Arthroplasty 
for Osteoarthritis," "History of the Contralateral Knee 
After Primary Knee Arthroplasty for Osteoarthritis," and 
"Alteration in Multijoint Dynamics in Patients with 
Bilateral Knee Osteoarthritis."  The veteran's son, who has 
a background in biomedical engineering, discussed these 
articles as well as drawings and diagrams at a hearing held 
before the undersigned in June 2000.  He used these articles, 
drawings and diagrams to support his assertion that the 1970 
left knee surgery changed the angle of orientation of the 
veteran's left knee, thereby necessitating the veteran to 
increase the load on his right leg to achieve a normal gait, 
which aggravated his right knee joint.  

Multiple physicians have discussed the etiology of the 
veteran's right knee disorder, including Dr. Melonakos, a VA 
examiner who conducted a joints examination in March 1993, 
two VA examiners who conducted a joints examination in March 
1997, Gerard A. Engh, M.D., a VA staff physician, and a VA 
examiner who conducted a joints examination in August 2001.    

In December 1987, Dr. Melonakos indicated that he could not 
say with definite authority based on scientific facts that 
the veteran's right knee was a direct result of his left knee 
weakness.  He did, however, opine that, given that there was 
no direct history of trauma to the right knee, the veteran's 
osteoarthritic condition was probably due to his overall 
alignment.  Dr. Melonakos explained that the veteran's left 
knee had been causing so many problems over the years, the 
veteran had to guard against its use by overcompensating with 
the right knee whenever bracing himself or climbing stairs.  
Dr. Melonakos concluded that, while conjectural, it made some 
common sense that the right knee had degenerated severely 
over the years partially based on the pathology present 
within the left knee.  

In March 1993, March 1997 and September 1998, three VA 
examiners and a VA staff physician either examined the 
veteran or reviewed his claims file and ruled out such a 
relationship.  However, they acknowledged that, if the 
veteran truly had a leg length discrepancy or gait 
abnormality, as alleged, his service-connected left knee 
disorder could have played a partial role in the worsening of 
his right knee disorder.  

Specifically, in March 1993, the first VA examiner found that 
the veteran had legs of equal length.  He noted that the 
claims file showed that the veteran had a deformity of both 
knees before surgeries, which caused arthritic changes 
bilaterally and the medial meniscectomy.  He acknowledged the 
veteran's report that he had unequal leg length following his 
left knee prosthesis, which necessitated a right knee 
prosthesis to correct the problem.  The examiner indicated 
that, if this were true, there would be a direct, but 
partial, causal relationship between the left knee and right 
knee prostheses.  He concluded, however, that he suspected 
that the veteran had genu varus for quite some time, which 
was the prime reason for the advance osteoarthritis in the 
knees.  

In March 1997, the second examiner found that there were 
multiple factors involved in the veteran's right knee 
arthritis.  She indicated that she did not feel that the old 
left knee problem was necessarily the major factor, but that 
it could be one of several factors.  Absent evidence of 
significant leg length discrepancy (over 1/2 inch) or a long-
standing gait abnormality, she concluded that it was unlikely 
that the right knee disability was secondary to the left knee 
or that the right knee was aggravated by the left knee.  The 
third examiner added this opinion to her report.  

In June 1998, Dr. Engh explained that if one has a knee 
deformity or a leg length inequality that significantly 
alters his or her gait pattern and places stress on the 
opposite knee, arthritis in the knee or loading of the joint 
with arthritis could aggravate or impact the opposite knee.  
He also explained that a medial meniscus removal might 
aggravate or impact the loading of the contra-lateral joint 
and that a total knee replacement might aggravate or impact 
the loading and gait of the joint if there is a deformity or 
leg length inequality.  Dr. Engh did not specifically opine 
whether the veteran's right knee disorder was caused or 
aggravated by his left knee disorder.  

In  September 1998, a VA staff physician reviewed the claims 
file, including evidence from the Ford Motor Company, x-rays 
and Dr. Engh's report, and concluded that the veteran's right 
knee condition was not secondary to the prior left knee 
injuries.  He indicated that there was no documentation of a 
leg length discrepancy and that the likely cause of the right 
knee condition was genu varus and arthritis.

According to the aforementioned medical opinions, determining 
the existence or nonexistence of a deformity, abnormal gait 
and/or leg length discrepancy prior to the veteran's May 1992 
total right knee replacement is crucial to a determination in 
this case.  In its Remand issued in January 2001, the Board 
instructed the RO to afford the veteran a VA examination, 
during which an examiner could address this matter.  

In August 2001, a VA examiner complied.  He indicated that he 
was not able to pinpoint evidence of a leg length 
discrepancy, identify an approximate date that the veteran's 
bilateral knee deformities were first noted, or reconcile the 
conflicting opinions of record.  Instead, he found that it 
was not really known whether the veteran had deformity of his 
knees before he joined the service, that a physician noted a 
varus deformity of the left knee in 1968, and that the 
interval time of three months between knee replacements was 
too short to consider that the interim leg length discrepancy 
had an effect on the veteran's right knee.  He concluded 
that, given these facts, it was his opinion that the veteran 
developed degenerative arthritis of both knees, which 
resulted in slow degeneration of the joints, mainly on the 
medial side.  He confirmed this opinion in April 2002, after 
reviewing additional evidence that had been added to the 
file. 

The aforementioned opinions, read collectively, are 
insufficient to grant the veteran's claim.  First, of the 
seven opinions noted above, only one is favorable to the 
veteran, that which Dr. Melonakos submitted.  However, this 
opinion is less than definitive, and by the doctor's own 
admission, merely conjectural and unsupported by scientific 
facts.  Second, Dr. Engh's opinion was supportive of the 
veteran and his son's general assertions, but did not 
specifically link, either directly or by aggravation, the 
veteran's right knee disorder to his left knee disorder.  
Third, given that the claims file does not show, and no 
medical professional was able to confirm, leg length 
discrepancy or a long-standing gait abnormality, five of the 
six remaining opinions are unfavorable to the veteran.  They 
establish that the veteran's genu varus deformities caused 
his osteoarthritis, which necessitated total knee 
replacements.  In light of these facts, the Board finds that 
the veteran's right knee disorder is not related to his 
service-connected left knee disorder and concludes that a 
right knee disorder is not proximately due to, or aggravated 
by, a service-connected disability.  

The preponderance of the evidence is against the veteran's 
claim for service connection for a right knee disorder 
secondary to a service-connected left knee disorder.  This 
claim must therefore be denied.  In reaching its decision, 
the Board considered the applicability of the benefit-of-the-
doubt doctrine, but as there was not an approximate balance 
of positive and negative evidence of record, reasonable doubt 
could not be resolved in the veteran's favor.


ORDER

Service connection for a right knee disorder secondary to a 
service-connected left knee disorder is denied.  



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

